DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application discloses and claims only subject matter disclosed in prior application no 16/922954, filed 07 July 2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Terminal Disclaimer
3.	The terminal disclaimer filed on 30 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. PAT No. 11,178,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



5.	The application has been amended as follows:
	In the claims: 
1. (Currently Amended)  A method comprising: creating, by a Software Defined Network (SDN) controller of a network system, a service chain comprising a first PNF (Physical Network Function) and a second PNF (Physical Network Function), the service chain between a first logical router and a second logical router of the network system; creating, for each of the first PNF and the second PNF, a corresponding first routing instance; configuring, for each of the first PNF and the second PNF, the corresponding first routing instance with a network identifier of a virtual network associated with the first logical router; creating a route between a first device on the virtual network towards a second device through the service chain, the route specifying, in a first switch between the first device and the first PNF, the network identifier of the corresponding first routing instance for the first PNF as a first label for a next hop from the first switch to the first PNF, and specifying, in a second switch between the first PNF and the second PNF, the network identifier of the corresponding first routing instance for the second PNF as a second label for a next hop from the second switch to the second PNF; and pushing the route to at least one of a plurality of switches communicatively coupled to one or more of the first PNF and the second PNF, the plurality of switches including the first switch and the second switch.

11. (Currently Amended) A controller comprising: one or more processors; a service chain unit executable by the one or more processors, the service chain unit configured to: create a service chain comprising a first PNF (Physical Network Function) and a second PNF (Physical Network Function), the service chain between a first logical router and a second logical router of a network system, create, for each of the first PNF and the second PNF, a corresponding first routing instance, configure, for each of the first PNF and the second PNF, the corresponding first routing instance with a network identifier of a virtual network associated with the first logical router, and create a route between a first device on the virtual network towards a second device through the service chain, the route specifying, in a first switch between the first device and the first PNF, the network identifier of the corresponding first routing instance for the first PNF as a first label for a next hop from the first switch to the first PNF, and specifying, in a second switch between the first PNF and the second PNF, the network identifier of the corresponding first routing instance for the second PNF as a label for a next hop from the second switch to the second PNF; and a control plane virtual machine executable by the one or more processors and configured to push the route to at least one of a plurality of switches communicatively coupled to one or more of the first PNF and the second PNF, the plurality of switches including the first switch and the second switch.

REASONS FOR ALLOWANCE
6.	Claims 1-20 are allowed. 
7.	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11, and 18 have similar limitations and inventive concepts of at least Claim 1 of U.S. PAT. No. 11,178,041  
8.	Thus, Claims 1-20 are considered allowable for analogous reasons as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451                                                                                                                                                                                                        

8.	Thus, Claims 1-12 are considered allowable for analogous reasons as highlighted above and when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451